UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7917



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BYRON KEITH COLLINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CR-91-312, CA-01-2729-1-22)


Submitted:   February 14, 2002         Decided:     February 28, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Keith Collins, Appellant Pro Se.     Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Byron Keith Collins seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     Because Collins failed to obtain authorization from this

court to file a successive § 2255 motion, the district court

properly denied the motion.    28 U.S.C.A. § 2244 (West 1994 & Supp.

2001).     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Collins, Nos. CR-91-312; CA-01-2729-1-22 (D.S.C.

filed Oct. 17, 2001; entered Oct. 18, 2001); see also United

States v. Sanders, 247 F.3d 139 (4th Cir.), cert. denied,      U.S.

  , 122 S. Ct. 573 (2001) (holding claims pursuant to Apprendi v.

New Jersey, 530 U.S. 466 (2000), are not cognizable on collateral

review).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2